Per Curiam. In 1997, Kingrale Collins was found guilty by a jury of capital murder and sentenced to death. We affirmed. Collins v. State, 338 Ark. 1, 991 S.W.2d 541 (1999).  Now before us is a motion filed by attorney Chris A. Tarver who asks to be relieved as counsel for Collins and for other counsel to be appointed to represent him. Although Tarver states that Collins is at a “critical stage of his appeal,” no record of any proceeding in circuit court accompanied the motion, and there is no proceeding currently pending in this court. So that it can be ascertained whether this court has jurisdiction to relieve counsel and appoint counsel at this juncture, we direct that Tarver file an amended motion clarifying the status of Mr. Collins’s criminal case. If this court’s jurisdiction is based on a proceeding in circuit court, at least a certified partial record of that court’s proceedings should accompany the amended motion. Amended motion requested.